DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aaron Parker on 3/10/2022.

The application has been amended as follows: 
22. (Currently Amended) A method for manufacturing a glove, comprising: 
forming a base via molding, the base being shaped to include a palm portion and one or more extremity portions; 
forming blocs; 
assembling the blocs into boxes, the boxes including one or more compartments[[,]]; 
forming a backhand assembly by attaching one or more edges of the one or more compartments of the boxes to the base, wherein at least one remaining edge of each of the one or more compartments is unattached from the base;
after forming a backhand assembly, reversing an orientation of the backhand assembly; 
after reversing an orientation of the backhand assembly, filling each of the one or more compartments of the boxes with impact attention material; and 
after filling each of the one or more compartments of the boxes, attaching the at least one remaining edge of each of the one or more compartments to the base.

32. (Currently Amended) A method for manufacturing a glove, comprising:
forming a base, the base being shaped to include a palm portion and one or more extremity portions;
forming blocs;
assembling the blocs into boxes, the boxes including one or more compartments[[,]];
forming a backhand assembly by attaching one or more edges of the one or more compartments of the boxes to the base, wherein at least one remaining edge of each of the one or more compartments is unattached from the base;
after forming a backhand assembly, reversing an orientation of the backhand assembly;
after reversing an orientation of the backhand assembly, filling each of the one or more compartments of the boxes with impact attention material; and
after filling each of the one or more compartments of the boxes, attaching the at least one remaining edge of each of the one or more compartments to the base.

41. (Currently Amended) A method for manufacturing a glove, comprising:
forming a top skin via molding, the top skin including one or more compartments;
forming a base via molding, the base being shaped to include a palm portion and one or more extremity portions;
forming a backhand assembly by attaching one or more edges of the one or more compartments of the top skin to the base, wherein at least one remaining edge of each of the one or more compartments is unattached from the base;
after forming a backhand assembly, reversing an orientation of the backhand assembly; 
after reversing an orientation of the backhand assembly, filling each of the one or more compartments of the top skin with impact attention material; and 
after filling each of the one or more compartments of the top skin, attaching the at least one remaining edge of each of the one or more compartments to the base.


Reasons for Allowance
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Contant et al. (U.S. Patent Publication No. 2015/0047088), Aprile (U.S. Patent Publication No. 2017/0238632).
The following is an examiner’s statement of reasons for allowance: None of the references of record teach the combination and sequence of the steps of “forming a backhand assembly”, “reversing an orientation”, “filling each of the one or more compartments” and “attaching the at least one remaining edge” recited in each of Claims 22, 32 and 41.
Contant et al. (U.S. Patent Publication No. 2015/0047088) teach forming a base (106) including a palm portion (108) and one or more extremity portions (107); forming a top skin (108) including one or more compartments (118); forming a backhand assembly by attaching one or more edges of the one or more compartments of the top skin to the base ([0067], [0069], see figs. 9 & 10); filling each of the one or more compartments of the top skin with impact attention material (120) ([0069]); and attaching the at least one remaining edge of each the one or more compartments to the base ([0067], [0069], see figs. 9 & 10).
Aprile (U.S. Patent Publication No. 2017/0238632) teaches forming a glove via molding ([0028]).
However, neither references teach the aforementioned allowable subject matter consisting of a combination of four steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN S YOO/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        3/10/2022